Citation Nr: 1635285	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  10-11 387	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for the service connected major depressive disorder prior to February 24, 2012.

2.  Entitlement to a rating in excess of 50 percent for the service connected major depressive disorder between February 24, 2012, and July 15, 2015.

3.  Entitlement to a rating in excess of 70 percent for the service connected major depressive disorder from July 15, 2015, to the present.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to October 1981.  This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 and August 2009 rating decisions of the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO).

In October 2013, the Board issued a decision awarding a 50 percent rating for the Veteran's service connected major depressive disorder, effective February 24, 2012, but denying a rating in excess of 30 percent prior to that date, as well as denying a rating in excess of 50 percent from February 24, 2012, forward.  The Board's October 2013 decision also denied ratings in excess of 10 percent for the Veteran's right and left knee disabilities and remanded the issue of entitlement to a total disability rating based upon individual unemployability (TDIU).  The Veteran appealed the ratings related to his major depressive disorder to the Court of Appeals for Veterans Claims (Court).  In particular, the Veteran appealed the denial of a rating in excess of 30 percent prior to February 24, 2012, and appealed the denial of a rating in excess of 50 percent thereafter.  He did not appeal the decisions as to the left and right knee ratings.  

In October 2014, the Court ordered the Board to comply with the directives of a Joint Motion for Remand (JMR).  Following the JMR, the Board remanded the issues related to the depression rating and TDIU for additional development.  In April 2016, the RO awarded a 50 percent rating for major depressive disorder, effectuating the Board's decision; awarded a 70 percent rating, effective July 15, 2015; and awarded a TDIU.  The matters remaining on appeal are now again before the Board.







FINDING OF FACT

In April 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran through his authorized representative are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran's representative submitted a statement in April 2016, which indicated that the "Veteran formally withdraws continuation of the appealed issues listed in the March 25, 2015, [Supplemental Statement of the Case] due to IU benefits being granted effective February 24, 2012.  As the Veteran, by way of his representative, has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of entitlement to a rating in excess of 30 percent for the service connected major depressive disorder prior to February 24, 2012, is dismissed.

The appeal of entitlement to a rating in excess of 50 percent for the service connected major depressive disorder between February 24, 2012, and July 15, 2015, is dismissed.

The appeal of entitlement to a rating in excess of 70 percent for the service connected major depressive disorder from July 15, 2015, to the present is dismissed.



		
TANYA SMITH
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


